Jansa Woodworking Corp. commenced two actions in the Municipal Court of the City of New York; one for return of security in conjunction with a lease which never went into effect because of a fire and the other for return of security of a prior lease, and for other relief. Sealtite Manufacturing Corp. commenced a subsequent action in the Supreme Court, Kings County, seeking damages for injuries to personal property, alleging that Jansa Woodworking Corp. caused a fire on the premises. Order granting motion of Sealtite Manufacturing Corp. to consolidate the Municipal Court actions with its Supreme Court action reversed, with $10 costs and disbursements, and motion denied, without prejudice to a new application setting forth facts showing its action to be meritorious. The vague and general allegations contained in the complaint in the Supreme Court action and the failure to set forth in support of the motion any facts which would indicate merit, leaves the application for consolidation subject to the suspicion that the Supreme Court action was instituted solely to delay the trial of the Municipal Court actions and to wrench from Jansa Woodworking Corp. its right to open and close in those actions. Nolan, P. J., Wenzel, Schmidt, Murphy and Ughetta, JJ., concur.